                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF ILLINOIS

 JEREL MATTHEWS,                            )
                                            )
                  Plaintiff,                )
                                            )
 vs.                                        )         Case No. 3:17-cv-366-GCS
                                            )
 KIM BUTLER,                                )
 JOHN TROST,                                )
 GAIL WALLS,                                )
 KENT BROOKMAN, and                         )
 TREY FRITSCHE                              )
                                            )
                  Defendant.                )

                   ADDENDUM TO MEMORANDUM & ORDER

SISON, Magistrate Judge:

       On March 6, 2020, the Court entered an order granting in part and denying in part

the motion for summary judgment filed by Defendants Kim Butler, Gail Walls, Kent

Brookman, and Trey Fritsche. (Doc. 111). The order inadvertently failed to address

Defendants’ argument that they are entitled to qualified immunity on Plaintiff’s claims,

and the Court does so now by way of this addendum.

       Qualified immunity shields “government officials from liability for civil damages

insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.” Pearson v. Callahan, 555 U.S.

223, 231 (2009). The doctrine “balances two important interests – the need to hold public

officials accountable when they exercise power irresponsibly and the need to shield

officials from harassment, distraction, and liability when they perform their duties

reasonably.” Id. It protects an official from suit “when she makes a decision that, even if
                                        Page 1 of 3
constitutionally   deficient,   reasonably    misapprehends      the   law   governing     the

circumstances she confronted.” Brosseau v. Haugen, 543 U.S. 194, 198 (2004).

       The qualified immunity test has two prongs: (1) whether the facts shown, taken in

the light most favorable to the party asserting the injury, demonstrate that the officer’s

conduct violated a constitutional right, and (2) whether the right at issue was clearly

established at the time of the alleged misconduct. See Pearson, 555 U.S. at 232. See also

Brosseau, 543 U.S. at 197; Wilson v. Layne, 526 U.S. 603, 609 (1999). To be “’clearly

established’ a right must be defined so clearly that every reasonable official would have

understood that what he was doing violated that right.” Dibble v. Quinn, 793 F.3d 803, 808

(7th Cir. 2015)(citing Reichle v. Howards, 566 U.S. 658, 664 (2012)). There need not be a case

directly on point, but “existing precedent must have placed the statutory or constitutional

question beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). The right must be

established “not as a broad general proposition.” Reichle, 566 U.S. at 664. Instead, it must

be “particularized” such that the “contours” of it are clear to a reasonable official. Id. That

is, “existing precedent must have placed the statutory or constitutional question beyond

debate.” Carroll v. Carmen, 135 S.Ct. 348, 350 (2014).

       For the reasons stated in the March 6, 2020 Memorandum & Order, the Court finds

that Defendants Fritsche, Butler, and Walls are entitled to qualified immunity because,

even when the facts are taken in the light most favorable to Matthews, they engaged in

no conduct that violated Matthews’ constitutionally-protected rights. When all inferences

are drawn in Plaintiff’s favor, however, Defendant Brookman’s conduct could be said to

demonstrate a violation of Plaintiff’s constitutional rights. As such, Defendant Brookman

                                          Page 2 of 3
is not entitled to qualified immunity.
                                                                      Digitally signed
      IT IS SO ORDERED.                                               by Magistrate
                                                                      Judge Gilbert C.
      Dated: March 9, 2020.                                           Sison
                                                                      Date: 2020.03.09
                                                                      16:21:56 -05'00'
                                                       ______________________________
                                                       GILBERT C. SISON
                                                       United States Magistrate Judge




                                         Page 3 of 3
